Exhibit 10.7

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY "[*]". A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

　

　

　

　

M A N U F A C T U R I N G A G R E E M E N T
(PTH and TEDUGLUTIDE)



by and between



NPS PHARMACEUTICALS, INC.



and



SYNCO BIO PARTNERS B.V.

　

　

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 2 of 24
Reference: CON-135

THIS MANUFACTURING AGREEMENT

(the "Agreement") is made and entered into with an effective date of August 1,
2009 ("Effective Date"), by and between:

NPS Pharmaceuticals, Inc.

with registered office at 550 Hills Drive, 3rd Floor, Bedminster, NJ, 07921 USA,
(hereinafter: "NPS").



and

SynCo Bio Partners B.V.

, with its registered offices at Paasheuvelweg 30, 1105 BJ Amsterdam, The
Netherlands, (hereinafter: "SYNCO").





Background

-

NPS has developed PTH (as defined below) the proprietary recombinant human
parathyroid hormone for the treatment of Hypoparathyroidism, and is currently in
the process of completing its phase-III clinical studies in the U.S., Europe and
Canada;

-

NPS has developed TEDUGLUTIDE (as defined below) the proprietary recombinant
glycine2-human glucagon-like peptide for the treatment of short bowel syndrome,
and is currently in the process of completing its phase-III clinical studies in
the U.S., Europe and Canada;

-

NPS is looking for a service provider to support pre-commercial launch
production and commercial production of PTH and TEDUGLUTIDE.

-

SYNCO operates as a biopharmaceutical service provider and has the experience
with the manufacture processes of both Products in the past and SYNCO desires to
manufacture the Products for NPS in accordance with NPS' requirements in order
to facilitate NPS' commercial launch of each Product subsequent to NDA approval
in the U.S.;

-

NPS desires to have SYNCO conduct such manufacturing activities to facilitate
the re-introduction of PTH and TEDUGLUTIDE in the Facility and the pre-launch
and commercial manufacturing activities;

-

The Parties have agreed that SYNCO will be the primary commercial manufacturer
of PTH, subject to the provisions set forth hereinafter;

NOW, THEREFORE, in consideration of the premises, the mutual covenants, terms
and conditions hereinafter set forth, THE PARTIES AGREE AS FOLLOWS:



ARTICLE 1 - DEFINITIONS

For the purpose of this Agreement the following terms shall be defined as
follows:

1.1

"Affiliate" means: any person or legal entity which controls, or is controlled
by or is under common control with either of the Parties. For the purpose of
this definition, a person or legal entity shall be deemed to "control" another
legal entity if it owns,

- 2 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 3 of 24
Reference: CON-135

 

directly or indirectly, in excess of 50% of the outstanding voting securities or
capital stock of such legal entity or any other comparable equity or ownership
interest with respect to a legal entity.

1.2

"Batch" means: PTH or TEDUGLUTIDE, as applicable, from SYNCO's production
thereof in a

[*] fermenter which is intended to be GMP Grade as set out in the Specifications
and the Batch Production Records.

1.3

"Batch Production Records" (BPRs) means: completed written records providing the
history of a Batch required to be kept by the European Guide to Good
Manufacturing Practices for Medicinal Products, the U.S. Code of Federal
Regulations, and ICH Guideline Q7A.

1.4

"Campaign" means the manufacture without interruption (for cleaning or other
purposes) of a number of Batches of PTH or TEDUGLUTIDE ordered by NPS pursuant
to Article 5 in a given calendar year.

1.5

"Conformance Lots" means the consecutive Batches of each of PTH and TEDUGLUTIDE,
to validate the manufacturing process of such Products before market launch.

1.6

"Confidential Information" means any information and data disclosed by Parties
in writing and designated confidential or, if disclosed orally, confirmed in
writing and designated confidential within thirty (30) days after such
disclosure.

1.7

"Engineering Run" means: the process performed by SYNCO concerning the
reintroduction of the manufacturing process of PTH and TEDUGLUTIDE in SYNCO's
Facility, which product will be tested to confirm the Reintroduction Objectives
can be met.

1.8

"Excess Batch" means each Batch manufactured by SYNCO in excess of a Campaign of
PTH or TEDUGLUTIDE in a given year.

1.9

"Facility" means SYNCO's manufacturing facility which will be used to
manufacture, package and Product and all required documentation as provided for
in this Agreement and is located at Paasheuvelweg 30, 1105 BJ Amsterdam, The
Netherlands, licensed for manufacturing under licence number 108716 F.

1.10

"FDA" means the United States Food and Drug Administration or any successor
agency having similar jurisdiction.

1.11

"GMP" means the current European Guide for Good Manufacturing Practices for
Medicinal Products and, as of the date of receipt by SYNCO of a license to
operate as commercial manufacturer issued by the FDA, the current Good
Manufacturing Practices as described in the U.S. Code of Federal Regulations.

1.12

"GMP Grade" means Product that has been produced in accordance with the
Regulatory Standards and the Specifications in all material respect.

1.13

"Material" means working cell banks and analytical standards as described in
Appendix　B. Appendix B will be updated if SYNCO requires further Material from
NPS pursuant to Article 3.1(i).

1.14

"NDA" means a New Drug Application as defined by the FDA for the marketing of
the Product.

- 3 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 4 of 24
Reference: CON-135

1.15

"NDA Approval" means approval of a New Drug Application by FDA for the marketing
of PTH and/or TEDUGLUTIDE as the context may require.

1.16

"Parties" and "Party" means SYNCO and NPS and SYNCO or NPS, respectively, as the
context may require.

1.17

"Pre-Approval Inspection" means inspection of the Facility by FDA or
corresponding European representatives in conjunction with the filing of an NDA
or corresponding European application which may include among other things:
verifying the accuracy and completeness of the manufacturing-related information
submitted in the NDA or corresponding European application; evaluating
manufacturing controls upon which information provided in the NDA or
corresponding European application is based; evaluating GMP compliance; and
collecting samples of GMP Grade Product.

1.18

"Product" means PTH or TEDUGLUTIDE, as the context requires, and "Products"
means PTH and TEDUGLUTIDE.

1.19

"Regulatory Standards" means (i) the Facility license requirements, (ii) GMP
regulations applicable to the manufacturing, storage and handling of Product at
the Facility and (iii) any standards of any governmental authority that apply to
the Facility or SYNCO's manufacturing, storage and handling of Product.

1.20

"PTH" means parathyroid hormone, which is a single- chain polypeptide containing
84 amino acids

[*] The amino acid sequence of PTH is identical to that of native parathyroid
hormone.　 PTH molecular formula is [*], in the form of a drug substance.

1.21

"Reintroduction Objectives" means the objectives as specified in Appendix D.

1.22

"Specifications" means all specifications as described in Appendix A.

1.23

"TEDUGLUTIDE" means a recombinant glycine2-human glucagon-like peptide-

[*]. TEDUGLUTIDE's molecular Formula is [*], in the form of a drug substance.



1.24

"Yield" means grams of Product drug substance produced per Batch as indicated in
the Batch Production Records approved by SYNCO'S Quality Assurance pursuant to
Article 6.5.

ARTICLE 2 - SCOPE OF THE AGREEMENT

2.1

The scope of this Agreement is the reintroduction of the PTH process and the
TEDUGLUTIDE process at SYNCO for the manufacture of bulk quantities of Product
to support pre-commercial launch productions and commercial production. Parties
acknowledge that SYNCO is presently

[*] as a commercial manufacturer; and that NPS has [*] for the Products issued
by the FDA. In view of this scope, SYNCO will be responsible for obtaining and
complying with those requirements and licences as set forth in Article 5. In
particular, SYNCO will file and maintain Drug Master Files as required by the
FDA and, upon request by NPS, its European Union counterpart, provide NPS with
relevant information and data to complete Section 7 of an NDA (including the
chemistry, formulation, manufacturing and quality control information) and pass
a Pre-Approval Inspection concerning its Facility as required

- 4 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 5 of 24
Reference: CON-135

 

by the FDA. It is understood that each of PTH and TEDUGLUTIDE is classified as a
'drug' by the FDA and that SYNCO is considered a manufacturer of bulk active
pharmaceutical ingredient under regulations issued by the FDA.

2.2

Parties agree that the manufacture and delivery of Products under this Agreement
will be performed by SYNCO in two (2) distinct phases:

Phase I: Reintroduction of the PTH manufacturing process and the TEDUGLUTIDE
manufacturing process

[*].

Phase II: Commercial manufacture of Products pre and post NDA Approval.

Phase I and Phase II will be conducted in accordance with the timelines and
deliverables set out in Appendix D.

2.3

The following Appendices are attached hereto and are incorporated in and are
deemed to be an integral part of this Agreement.

Appendix A - SYNCO Release Specifications
Appendix B - Material
Appendix C - Material and Equipment Purchased by SYNCO
Appendix D - Timelines and Deliverables
Appendix E - Financial Terms
Appendix F - Forecasting Schedule
Appendix G - NPS Release Specifications



ARTICLE 3 - OBLIGATIONS OF THE PARTIES

3.1

Obligations of NPS. NPS shall at NPS' cost:

Have approved as from the Effective Date of the Agreement the table in Appendix
A which lists the Specifications for each Batch of Product. If NPS desires a
change to the Specifications as set out in Appendix A, it is NPS' obligation to
provide the change in writing to SYNCO and to negotiate in good faith with SYNCO
for inclusion of this change into Appendix A, provided that SYNCO will, subject
to agreement by the Parties on the financial impact of such change, accept any
change that is not prohibited under applicable law. Each agreed change including
the financial impact thereof shall be put into writing. The Parties acknowledge
and agree that depending on the nature of the change, a test Batch

[*] may be necessary in order to verify the impact of the change on the
manufacturing process of the Product.



Provide SYNCO, free of charge, with Material in sufficient quantities, for the
sole purpose of use by SYNCO in its manufacture of Product in Batch quantities
in both Phase I and Phase II of this Agreement. The Material will remain the
exclusive property of NPS. As of or promptly after the Effective Date of the
Agreement, NPS shall provide the Material to SYNCO in sufficient quantities,
including back-up Material, to manufacture the Batches in Phase I of this
Agreement. NPS shall provide further Material to SYNCO on a timely basis for
Phase II as required. NPS' Quality Assurance will release all Material and will
supply SYNCO with a certificate of analysis of the Material.

- 5 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 6 of 24
Reference: CON-135

Reimburse SYNCO the purchase price

[*] of any and all raw materials purchased by SYNCO for use in phase I (see
Article 4 of this Agreement).

Accept delivery and perform required testing and evaluation in a timely manner
(other than what SYNCO is responsible for) for release of each Batch of Product
manufactured by SYNCO as set out in Article 6.6.

Perform in a timely manner its obligations reflected in or to be reflected in
and pursuant to the provisions hereof and of Appendix D.

Review and when acceptable notify SYNCO of NPS' approval of all documents and
changes thereto written by SYNCO specific for production of either of the
Products.

Retain title in the Material and Batches which NPS has paid for in full pursuant
to Article 8.2. NPS shall hold appropriate insurance for the Material and
Batches which NPS has paid for pursuant to Article　8.2.

Be responsible for registering its title to the Material under the appropriate
legislation. NPS is responsible for registering a security interest in the
Batches which NPS has partially paid for pursuant to Article 8.2, if such
security interest is desired by NPS.

Accept the delivery within

[*] upon notification by SYNCO of all Batches which are ready to be delivered by
SYNCO. In the absence of such (explicit) acceptance by NPS, the relevant Batches
shall be deemed to have been accepted for delivery by NPS on the [*] from the
notification by SYNCO. The risk in a Batch and, subject to Article 3.2 (xv),
title to a Batch shall transfer to NPS upon the acceptance (or deemed
acceptance) of the delivery of such Batch and NPS shall ensure that as from such
moment such Batch is insured. Without prejudice to the first and second full
sentence of this Article 3.1 (ix), SYNCO will store Batches for a maximum period
of [*] after the production of the Product. NPS and SYNCO agree that the Batches
will be collected by NPS before the end of the [*] storage at SYNCO. Storage of
materials beyond the agree [*] period will be addressed as the need arises and a
mutually agreed upon system will be implemented.



3.2

Obligations of SYNCO. SYNCO shall:

Not transfer the Material to any third party and, at the request of NPS, return
to NPS any unused quantities of the Material at the termination of this
Agreement.

Confirm that the Material is satisfactory for the manufacture of Products. SYNCO
will notify NPS prior to production of each Batch if the Material is not
satisfactory and can not be used for the

- 6 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 7 of 24
Reference: CON-135

manufacture of GMP Grade Product in accordance with this Agreement. SYNCO will
maintain records of usage of the Material, and will inform NPS of needs for
additional quantities or changes in characteristics thereof in a timely manner.

Purchase all raw materials and consumables required for the manufacture of
Products other than the Material under the terms as described in Appendix B.

Perform quality control and assurance release procedures for the release of
Products in accordance with Article 6.

Purchase the equipment as described in Appendix C for production of Products.

Provide all equipment necessary for the manufacture, testing, storage, release,
and delivery of Products in accordance with this Agreement. All of the equipment
shall be validated and maintained by SYNCO for the manufacture of Products in
accordance with this Agreement and as provided for in the Specifications in all
material respect. SYNCO shall be and remain the owner of such equipment.

Perform the manufacturing process for the production of Batches of Product as
outlined in the Batch Production Records and in accordance with the
Specifications in Appendix A and the Regulatory Standards in all material
respect.

Prepare and maintain the Batch Production Records and related control,
distribution and other records required to comply with Specifications in all
material respect.

Perform quality control and assurance review of process raw materials and
in-process materials, and Batches.

Write all documents specific for the production of the Products in the English
language. Any changes to these documents shall follow a change of control
procedure in accordance with GMP in all material respect. In addition, SYNCO
shall provide NPS with its Specification document of the Specifications as
described in Appendix A.

Ensure that the manufacture of Batches of Product complies with all process
requirements including quality in-process control limits of acceptance as found
in the agreed Batch Production Records and the master formulation sheet in all
material respect.

Provide and maintain appropriate personnel, facilities, equipment, the Facility,
and support documents to carry out the manufacture of Batches of GMP Grade
Product as required by this Agreement.

Be responsible for all actions and activities at the Facility required for GMP
compliance.

Perform its obligations in a timely manner and pursuant to the schedule in
Appendix D.

- 7 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 8 of 24
Reference: CON-135

Retain title to the work-in-progress and to any Batch which has not yet been
paid for in full by NPS pursuant to Article 8.2.

Co-operate with NPS as reasonably required by NPS in registering NPS' title
under the appropriate legislation to the Material and in registering NPS'
security interest, if requested by NPS, in the Batches which NPS has partially
paid for pursuant to Article 8.2.

Support pre approval inspections or regulatory inspections by the competent
European Union, U.S. or Canadian authorities in order to support the
registration of the Products. The support of inspections by any other
authorities shall be agreed to and governed by a separate agreement between the
Parties.

Provide support for the relevant manufacturing sections of a CMC report.

ARTICLE 4 - PHASE I: REINTRODUCTION OF PTH MANUFACTURE PROCESS AND TEDUGLUTIDE
MANUFACTURE PROCESS

4.1

Phase I will comprise of the reintroduction of the PTH manufacturing process and
the TEDUGLUTIDE manufacturing process at SYNCO and will include

[*] for each Product and the agreed number of Conformance Lots, as specified in
Appendix E, for each of Product. Phase I will end as to PTH when SYNCO has
manufactured [*] and NPS' Quality Assurance has released the Batches, pursuant
to Article 6.6, and Phase I will end as to TEDUGLUTIDE when SYNCO has
manufactured [*] and NPS' Quality Assurance has released the Batches, pursuant
to Article 6.6.

4.2

For the Batches manufactured during Phase I, SYNCO will charge NPS and NPS will
pay to SYNCO the amounts as described in Appendix E.

4.3

SYNCO and NPS have agreed that SYNCO will perform its best efforts to establish
a minimum Yield for the Engineering Run as indicated in Appendix D.

ARTICLE 5 - PHASE II: PRE-LAUNCH AND COMMERCIAL MANUFACTURE OF PTH AND
TEDUGLUTIDE

PRE-LAUNCH MANUFACTURE

5.1

Phase II will start with respect to relevant Product after completion of Phase I
with respect to such Product pursuant to Article 4.1 or earlier upon agreement
between the Parties.

5.2

Concerning the pre-launch Batches NPS will provide SynCo with

[*] notice in writing with a binding order [*] GB">. The manufacturing, release
and delivery of GMP Grade Product for the pre-launch Campaign shall be done
according to SYNCO's manufacturing schedule. Notwithstanding anything to the
contrary in this Article 5.2, SYNCO will have the obligation to deliver the
Batches at the delivery date to be agreed upon between the Parties upon
placement of the order by NPS and acceptance of the order by SYNCO.

- 8 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 9 of 24
Reference: CON-135

5.3

Concerning the manufacture of initial commercial Batches before the actual
launch date or approval date of either of the Products, NPS can place a binding
order for the initial commercial batches

[*] before the actual launch date or approval date.

5.4

For each Batch manufactured during the pre-launch period under Phase II, SYNCO
will charge NPS and NPS shall pay to SYNCO the amount as indicated in Appendix
E.

5.5

The prices in Appendix E are based on

[*].



COMMERCIAL MANUFACTURE

5.6

SYNCO will manufacture Batches of Product on a Campaign basis during the
commercial manufacture phase. The (preliminary) planning of the manufacturing of
Batches at the Facility will be based on

[*] in order to minimize [*]; provided, however, that if NPS want [*].



5.7

Notwithstanding Article 5.6, SYNCO has the right to adjust the planning of the
Batches as it deems fit, provided it observes the delivery dates agreed with
NPS.

5.8

SYNCO ensures that it will be able to produce a combined maximum of

[*] Batches of Product per calendar year, provided that NPS has observed its
obligations as to forecasting and ordering pursuant to Article 5.9 and 5.10 of
this Agreement.



5.9

[*]

5.10

NPS may amend the

[*] by written notice to SYNCO until and including the last date on which a firm
and binding order in respect of the relevant calendar year must be made.



5.11

NPS agrees to provide SYNCO with

[*] of their market research related to the Products (including volumes of each
of the Products ordered or anticipated to be ordered by NPS' clients) when they
become available.



5.12

For each Batch manufactured during Phase II, SYNCO will charge NPS and NPS shall
pay to SYNCO the amount as indicated in Appendix E. The prices in Appendix E are
based on

[*].



5.13

The manufacturing, release and delivery of GMP Grade Product for each Campaign
shall be done according to an agreed schedule between the Parties confirmed in
writing. Notwithstanding anything to the contrary in this Article 5.13 SYNCO
will, if SYNCO elects to do so,

[*], provided that the allowed and appropriate stability time periods will be
observed and such Batches will not be invoiced earlier then if such Batches
would have been manufactured according to the initial schedule.



5.14

NPS acknowledges and agrees that SYNCO shall supply up to

[*] Batches of Product per calendar year for the combined manufacture of both
PTH and TEDUGLUTIDE is such calendar year. In the event NPS would only produce
one Product, either PTH or TEDUGLUTIDE in a specific calendar year, SYNCO shall
supply up to [*] batches of the selected Product in such calendar year. If NPS
requires Batches in excess of such quantity, NPS shall first provide SYNCO the
opportunity to supply such additional Batches to NPS under the terms of this
Agreement, [*].



- 9 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 10 of 24
Reference: CON-135

ARTICLE 6 - REGULATORY AFFAIRS AND QUALITY ASSURANCE

6.1

SYNCO will exercise all reasonable skill, care and diligence customary in the
industry in the performance of its duties under this Agreement and in accordance
with the requirements of GMP in all material respect. SYNCO shall obtain and
maintain all permits required under Dutch legislation in order to manufacture
PTH and TEDUGLUTIDE. SYNCO will inform NPS of all permits filed under Dutch
legislation or otherwise and their status with respect to approval insofar as
these relate to the manufacture of PTH or TEDUGLUTIDE.

6.2

The parties acknowledge that the manufacture of PTH and TEDUGLUTIDE in
accordance with this Agreement and the Specifications is believed to correspond
to GMP requirements in all material respects. However, NPS will cooperate with
SYNCO, in obtaining full and complete compliance with the relevant U.S. Code of
Federal Regulations.

6.3

SYNCO will file and maintain for the Facility a Site Master File ("SMF") with
the regulatory agency in The Netherlands.

6.4

Subject to reasonable prior notice, NPS or its designated representatives may
audit and inspect the Facility for the purpose of reviewing manufacturing of PTH
and/or TEDUGLUTIDE and quality assurance standards and for determining
compliance with GMP at reasonable times during the term of this Agreement, to
the extent that such inspections relate solely to SYNCO's manufacture of PTH
and/or TEDUGLUTIDE for NPS and subject to SYNCO's obligations of confidentiality
to third parties. SYNCO will provide full cooperation for these inspections.

6.5

Subject to Article 12.1, any Batches (except for Engineering Batches)
manufactured during Phase I and II (see Article 4 and 5 of this Agreement),
shall on the date of delivery to NPS conform to the agreed Specifications as
attached hereto in Appendix A, and when manufacturing the Batches SYNCO shall
conform to GMP in all material respect.

6.6

SYNCO will supply NPS with one (1) copy of all Batch Production Records,
deviation reports and test results (including out of specification test results)
for each Batch produced at the time of invoice or as otherwise agreed between
the Parties. NPS will have final responsibility for confirming Quality Assurance
and for the release of each Batch of GMP Grade PTH and TEDUGLUTIDE manufactured
by SYNCO for commercial use.

6.7

SYNCO will retain raw material samples as required under GMP.

6.8

SYNCO will obtain NPS' written approval, not to be unreasonably withheld, in
advance of any modifications to the raw materials, facility, utilities, process,
procedures, production or Facility equipment used in the manufacture of PTH or
TEDUGLUTIDE. None of these modifications will be inconsistent with maintaining
compliance with the Specifications or to the applicable law or regulations to
the extent required under this Agreement for producing GMP Grade PTH and
TEDUGLUTIDE.

6.9

SYNCO will cooperate fully with recognised regulatory authorities of the
European Union and Canada and with the FDA during inspections related to the
manufacture of PTH and TEDUGLUTIDE in the Facility. The expected timeline for
Pre-Approval Inspection is set out in Appendix D. SYNCO will notify NPS
immediately of any such inspections and will make arrangements, where feasible,
for NPS to attend any such inspections.

- 10 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 11 of 24
Reference: CON-135

ARTICLE 7 - WARRANTIES AND LIABILITY

7.1

In addition to other warranties provided for in this Agreement, SYNCO warrants
that:

(a) SYNCO has and will maintain all permits under Dutch legislation in order to
manufacture Products.

(b) The Material, when received, will be stored in accordance with the relevant
Specifications, GMP and cGMP in all material respect;

(c) Products produced by SYNCO under this Agreement will comply with the
Specifications and Regulatory Standards in all material respect, it will be GMP
Grade, will have been manufactured, packed, stored and delivered in compliance
with this Agreement and applicable laws, orders and regulations, including GMP
and cGMP in all material respect, and that the Facility, equipment and personnel
used to produce Products will be at all times qualified to manufacture GMP Grade
Products in all material respect;

(d) For the term of this Agreement, the Facility will be operated and maintained
in accordance with all applicable laws, rules, orders and regulations, including
GMP and cGMP in all material respect.

(e) SYNCO agrees that it will not carry on activities in the Facility that could
reasonably prevent Products from being manufactured, packed and stored in
accordance with applicable laws, rules and regulations, including GMP and cGMP
in all material respect.

(f) The manufacturing, release and delivery of GMP Grade Products for each
Campaign shall be done according to the agreed schedules during the ordering
procedure of the Batches, unless otherwise agreed to by the Parties.

7.2

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SYNCO MAKES NO WARRANTIES EXPRESS
OR IMPLIED AND EXPRESSLY DISCLAIMS WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE, AND SYNCO SHALL NOT BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES
IN ANY CASE OF NONCONFORMITY. SYNCO SHALL NOT BE LIABLE FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING FROM ANY ALLEGED OR ACTUAL BREACH OF THIS
AGREEMENT. SYNCO'S LIABILITY FOR DIRECT DAMAGE - IN ADDITION TO SYNCO'S
OBLIGATIONS TO PROVIDE NPS WITH REPLACEMENT BATCH(ES) IN THE EVENT OF NON-
CONFORMING BATCH(ES) - IS LIMITED TO

[*].

7.3

SYNCO shall promptly replace, free of charge, any quantity of Product which is
not GMP Grade provided that NPS notifies SYNCO in writing upon discovery of the
defect or non-conformity within a period of

[*] after receipt of all documentation and information from SYNCO by NPS
pursuant to Article 6.5 and Article 6.6, and provided that NPS allows SYNCO to
evaluate the claim and to test the said quantity of PTH or TEDUGLUTIDE, as
applicable, within a reasonable period of time, not to exceed [*]. Products
which are determined not to be GMP Grade (either by agreement between the
Parties or by an independent qualified expert pursuant to

- 11 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 12 of 24
Reference: CON-135

 

Article 7.4), shall be replaced during the current or next Campaign with GMP
Grade Product. If such Product is not replaced with GMP Grade Product as
provided for in this Article 7.3, NPS shall receive a full refund for any
payment made for such quantity of Product

[*]

7.4

If the Parties disagree as to whether or not the said quantity of Product is GMP
Grade, then a qualified independent party, acceptable to both parties, will
determine if the quantity of Product is GMP Grade. The resulting determination
will be final and binding on SYNCO and NPS. SYNCO will bear the cost of the
third party evaluation if the testing demonstrates that the PTH or TEDUGLUTIDE,
as applicable, is not GMP Grade. If the Product is determined to be GMP Grade,
then NPS shall bear all costs of the third party evaluation.

7.5

NPS will indemnify and hold SYNCO and its Affiliates harmless from and against
any and all losses, claims, damages or liabilities (including but not limited to
reasonable attorney's fees), arising from (a) any use, including clinical
trials, or sale by NPS or any third party of any Product supplied by SYNCO
hereunder; (b) any allegation by any third party of infringement of its
intellectual property rights by reason of the manufacture, use or sale of
Product by SYNCO, NPS or any third party; (c) breach by NPS of its
representations, warranties or covenants under this Agreement; or (d) any
negligence or intentional wrongdoing of NPS. However, NPS shall not indemnify
SYNCO for such losses, claims, damages or liabilities that are due to the gross
negligence or wilful misconduct of SYNCO.

7.6

SYNCO will indemnify and hold NPS and its Affiliates harmless from and against
any and all losses, claims, damages or liabilities (including but not limited to
reasonable attorney's fees), arising (a) any allegation by any third party of
infringement of its intellectual property rights by reason of the use in the
manufacture of the Product by SYNCO of methods and processes generally used by
SYNCO in the manufacture of products and which methods and/or processes are not
provided by NPS to SYNCO; (b) breach by SYNCO of its representations, warranties
or covenants under this Agreement; or (c) SYNCO's gross negligence or wilful
misconduct.

[*]

7.7

If any claim is made for which a Party may seek indemnification from the other,
the Party seeking indemnity shall promptly notify the other Party of the nature
and basis of such claims and amounts thereof, to the extent known. In the event
any action, suit or proceeding is brought against a Party with respect to which
the other Party may have liability hereunder, the other Party may, at its option
and at its own expense, elect to assume the defence of any such action, suit or
proceeding itself, and if it does not so elect, the Party having the action,
suit or proceeding brought against it will assume the defence thereof. Neither
Party shall make any settlement of claims without the written consent of the
other party, which consent shall not be unreasonably withheld.

ARTICLE 8 - PAYMENTS

8.1

For the manufacture and delivery of GMP Grade Product, NPS shall pay SYNCO the
amounts as specified in Appendix E. SYNCO will supply NPS with copies of all
Batch Production Records, deviation reports and test results (including out of
specification test results) for each Batch produced at the time of invoice or as
otherwise agreed between the Parties.

8.2

Invoices will be in Euro's and all payments to SYNCO shall be made in Euro's.
All payments shall be made within

[*] of the date of receipt by NPS of a copy of the

- 12 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 13 of 24
Reference: CON-135

 

invoice sent by e-mail. All invoices will be sent by regular mail with a copy by
e-mail. Title will pass to NPS according to Article 3.1 (vii).

8.3

Any amounts to be paid under this Agreement that are not paid within the
relevant payment terms shall bear interest at a rate of

[*] per month or part of a month that such amount remains unpaid. Interest shall
be compounded on a monthly basis.

8.4

Batch prices will be updated on an annual basis beginning

[*] further described in Appendix E. The adjustment factor will be the official
national price index factor (Dutch "CPI") prior to the calendar year for which
the price adjustment will become effective, as published by the Government of
the Netherlands plus a mutually agreed raw material basket increase, when
appropriate. The pricing of this raw material basket will be evaluated on a
periodic base, but in any case before [*] of each new calendar year.



8.5

Liability For Payment. Termination of this Agreement under this Article, shall
not release any Party from any liability for payment accrued or accruing to the
other Party prior to the termination date.

8.6

Neither Party is entitled to any set-off, compensation of payments, withholding
or similar action in respect of any monetary payments to be made under this
Agreement

ARTICLE 9 - CONFIDENTIALITY AND INTELLECTUAL PROPERTY

9.1

A Party receiving Confidential Information (including, without limitation,
Specifications, information related to the Facility and other data designated as
confidential in writing by either Party) from the other or developing such
information hereunder shall not disclose such information to any third party or
any Affiliates and shall keep it in strict confidence, use it solely for the
purposes authorized under this Agreement during the term hereof and shall not
disclose such information, for a period extending nine (9) years following
termination, except as follows:

to the extent such information is or becomes general public knowledge through no
fault of the recipient Party; or

to the extent such information can be shown by contemporaneous documentation of
the recipient Party to have been in its possession prior to receipt thereof
hereunder; or

to the extent such information is received by the recipient Party from a third
party without any breach of an obligation by the disclosing Party; or

to the extent required by law, by local authorities for regulatory purposes or
is necessary to perform its obligations under this Agreement, in which case, the
recipient Party may disclose the information if the recipient Party gives the
other Party prior notice of such disclosure and an opportunity to comment upon
the content of the disclosure. However, SYNCO shall have the right, at all times
and without the obligation to give notice to NPS, to use information related to
its Facility for its own business purposes and NPS shall have the right, at all
times and without the obligation to give notice to SYNCO, to use the information
related to the Products for its own business purposes.

- 13 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 14 of 24
Reference: CON-135

9.2

NPS hereby grants to SYNCO a royalty-free, non-transferable, non-exclusive
license, without the rights to sub-license, under all patent rights and know-how
owned or controlled by NPS, required to manufacture PTH and TEDUGLUTIDE for NPS
in accordance with this Agreement for the term of this Agreement. NPS has
granted no license, express or implied, to SYNCO to use NPS's proprietary
technology, know-how or other intellectual or proprietary rights other than for
the purposes of this Agreement and the fulfilment by SYNCO of its obligations
hereunder.

9.3

SYNCO has granted no license, express or implied, to NPS to use SYNCO
proprietary technology, know-how or other intellectual or proprietary rights (i)
existing as of the Effective Date, or (ii) developed by or for SYNCO on or after
the Effective Date outside the scope of any project undertaken by SYNCO pursuant
to this Agreement. SYNCO shall be the sole owner of any proprietary technology,
know-how or other proprietary rights developed by or for SYNCO pursuant to or
under this Agreement or, directly or indirectly, related to this Agreement,
including the manufacture and supply of Products hereunder (all the foregoing
intellectual property rights collectively referred to as "SYNCO Intellectual
Property"). SYNCO shall grant to NPS, and does hereby grant to NPS a
royalty-free, non-exclusive license on any ideas, innovations or inventions
developed by or for SYNCO pursuant to or under this Agreement which are related
to or useful to the manufacture of PTH and/or TEDUGLUTIDE and to negotiate in
good faith an exclusive license at NPS' request. This non-exclusive license can
be sub-licensed. SYNCO covenants, represents and warrants that it will not,
during this Agreement and for two years after the termination of this Agreement,
use or license SYNCO Intellectual Property to make, have made, use, offer for
sale, sell or import (i) any product that would compete with a Product in the
Field or (ii) any PTH Related Compound or TEDUGLUTIDE Related Compound. "PTH
Related Compound" means a compound that:

[*]. "TEDUGLUTIDE Related Compound" means a compound that: [*].

9.4

This Agreement supersedes all other agreements, express or implied, between the
parties concerning confidentiality.

ARTICLE 10 - TERM OF AGREEMENT AND TERMINATION

10.1

Term. This Agreement shall upon signature by both Parties become effective on
the Date of Agreement and remain in effect until terminated in accordance with
this Article 10. This Agreement may be terminated at any time after December 31,
2016 by either Party by providing the other Party with at least

[*] prior written notice of termination. Binding orders shall not be affected by
any termination and therefore, NPS shall remain bound by such binding orders
even if the manufacturing dates of the Batches covered by such orders go beyond
the date on which the Agreement terminates.



10.2

Termination for Insolvency or Breach. A Party shall have the right without
prejudice to any rights exercisable, damages accrued or claims for damages or
other relief, to terminate this Agreement by written notice to the other Party
upon occurrence of any of the following events:

if such Party becomes insolvent in that liabilities exceed assets, is adjudged
bankrupt or insolvent, applies for judicial or extra-judicial settlement with
its creditors, makes an assignment for the benefit of its creditors, voluntarily
files for bankruptcy or has a receiver or trustee (or the like) in bankruptcy

- 14 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 15 of 24
Reference: CON-135

appointed over its business, property or assets, or if a Party becomes the
subject of liquidation or dissolution (except for reconstruction purposes such
as mergers etc.) or involuntary bankruptcy proceedings or otherwise discontinues
business;

if such Party breaches any material term or condition of this Agreement and the
defaulting Party, having received

[*] written notice of such default from the Party asserting the breach, fails to
fully cure such breach within [*] of receipt of such notice from the Party
asserting the breach.

10.3

NPS Termination. If SYNCO (i) is required to replace and/or reimburse NPS in
accordance with Article 7.2 for Product which is not GMP Grade in all material
respect equal to

[*] percent of the total amount of such Product invoiced by SYNCO cumulatively
in any calendar year; or (ii) is required to replace and/or reimburse NPS in
accordance with Article 7.2 for Product GB">which is not GMP Grade in all
material respect equal to [*] GB">percent of the total amount of such Product
invoiced by SYNCO cumulatively during the term of the Agreement, NPS may
terminate this Agreement by giving SYNCO [*] written notice.



10.4

Liability For Payment. Termination of this Agreement under this Article, shall
not release any Party from any liability for payment accrued or accruing to the
other Party prior to the termination date and as further agreed in Appendix E
section 5.

10.5

Survival of Termination.

Article 9.3

shall survive termination or expiration of this Agreement (as the case may be)
and shall remain in full force and effect.



The provisions of Articles 7.4, 7.5, 8.1, 8.5, 12.7 and 12.9 shall survive
termination or expiration of this Agreement (as the case may be) and shall
remain in full force and effect for five (5) years after termination or
expiration of this Agreement.

The provisions of Articles 3.2(xii, xiii, xiv, xvi), 6.3, 6.4, 6.6, 6.7, 6.9 and
6.10 shall survive termination or expiration of this Agreement (as the case may
be) and shall remain in full force and effect for two (2) years after
termination or expiration of this Agreement.

ARTICLE 11 - NOTICES

11.1

Any notices or other communications to be served on or sent to either Party
shall be sufficiently served or sent if sent by fax and confirmed by registered
return receipt prepaid mail within twenty-four (24) hours after dispatch of the
fax to such Party at its address as set out below or such other address as such
Party may notify in writing to the other Party from time to time.

Notices to SYNCO shall be to:

Attn: CEO
SynCo Bio Partners B.V.
Paasheuvelweg 30
1105 BJ Amsterdam
The Netherlands

- 15 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 16 of 24
Reference: CON-135

Notices to NPS shall be to:

Attn: General Counsel
550 Hills Drive
3rd Floor
Bedminster, 07921 NJ
USA

or to such other address as a Party may designate.

ARTICLE 12 - ADDITIONAL TERMS

12.1

Force Majeure. A Party shall not be held liable to the other for any delay in
performance or non-performance of that Party directly or indirectly caused by
reason of force majeure including, but not limited to, industrial disputes,
strike, lockouts, riots, mobs, fires, floods, or other natural disasters, wars
declared or undeclared, civil strife, embargo, lack or failure of transport
facilities, currency restrictions, or events caused by reason of laws,
regulations or orders by any government, governmental agency or instrumentality
or by any other supervening circumstances beyond the control of either Party.
Provided, however, that the Party affected shall: give prompt written notice to
the other Party of the date of commencement of the force majeure, the nature
thereof, and expected duration; and shall use its best efforts to avoid or
remove the force majeure to the extent it is able to do so; and shall make up,
continue on and complete performance when such cause is removed to the extent it
is able to do so. Either Party has the right to terminate the Agreement with
immediate effect, upon written notice to the other Party, should the force
majeure continue after three (3) months following the first notification. For
the purpose of this Agreement, termination of the clinical development of the
PTH will not be considered force majeure.

12.2

Non-Waiver. The failure by any Party at any time to enforce any of the terms or
provisions or conditions of this Agreement or exercise any right hereunder shall
not constitute a waiver of the same or affect the validity of this Agreement or
any part hereof, or that Party's rights thereafter to enforce or exercise the
same. No waiver by a Party shall be valid or binding, except if in writing and
signed by a duly authorized representative of the waiving Party.

12.3

Severability. In case one or more of the provisions contained in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such holding shall not affect any other provisions of this Agreement, but this
Agreement shall be construed by limiting such provision to such extent as would
nearly as possible reflect the intent, purpose and economic effect of such
provision, or, if such is not possible, by deleting such provision from this
Agreement, provided that the remaining provisions reflect the intent of the
Parties, as evidenced by this Agreement as a whole.

12.4

Assignment. This Agreement is deemed personal to SYNCO. Neither Party shall
sell, assign, transfer, encumber or otherwise dispose of its interest in this
Agreement or any of its rights or obligations, except to an Affiliate, without
the prior written consent of the other, which consent shall not unreasonably be
withheld, provided that NPS may assign this Agreement (in whole and not in part)

- 16 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 17 of 24
Reference: CON-135

 

without SYNCO's prior written consent to a third party that acquires all or
substantially all of NPS' Hypoparathyroidism business.

12.5

Enurement. This Agreement is binding on all successors and permitted assignees.

12.6

Captions. All titles and captions in this Agreement are for convenience only and
shall not affect its interpretation.

12.7

Law and Arbitration. This Agreement shall be governed, construed and interpreted
by the laws of the Netherlands. The Parties agree that all disputes between them
arising out of or relating to this Agreement shall be settled by arbitration in
accordance with the Rules of Conciliation and Arbitration of the International
Chamber of Commerce by three arbitrators appointed in accordance with such
Rules. The Parties shall not be entitled to terminate this Agreement during the
pendency of any claim or dispute between them under this Agreement. The
arbitration proceedings shall take place in Amsterdam, The Netherlands and shall
be conducted in the English language. Judgement on the award may be issued by
and enforced by any court of competent jurisdiction.

12.8

Entire Understanding. This Agreement (including appendices) is the entire
understanding and agreement between the Parties relating to the subject matter
hereof and supersedes (except as provided herein) any and all prior
arrangements, understandings, and agreements between the Parties whether written
or oral relating thereto. No amendments, changes, or modifications of the terms
of this Agreement shall be valid or binding unless made in writing and signed by
the duly authorized representatives of each Party.

12.9

Independent Status of Parties. Each Party is an independent trader acting in its
own name and for its own account. Neither Party has any authority to act as an
agent or representative of the other, or to contract in the name of, or create
or assume any obligation against, or otherwise legally bind, the other Party in
any way for any purpose, unless agreed separately in writing. All costs and
expenses connected with each Party's activities and performance under this
Agreement unless otherwise separately agreed or provided for in this Agreement
are to be borne solely by the Party incurring such costs and expenses.

12.10

Duplicate Originals. This Agreement is executed in duplicate originals one being
retained by each Party hereto.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives:

NPS Pharmaceuticals, Inc.,

SynCo Bio Partners B.V.:

 

 

By: /s/ Francois Nader____

By: /s/ Pierre Warffemius_____

By: Francois Nader
Title: President & CEO

Pierre Warffemius
CEO

- 17 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 18 of 24
Reference: CON-135

APPENDIX A - SYNCO RELEASE SPECIFICATIONS

Specification of PTH Batches

SYNCO release Specifications concerning a manufactured PTH Batch

Table A.1: Acceptance criteria for test methods as performed for SYNCO release
testing

Test

Test Method

Acceptance Criteria

Sample ID

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



Specification of TEDUGLUTIDE Batches

SYNCO's release Specifications for TEDUGLUTIDE

Table A.2: Acceptance criteria for test methods as performed for SYNCO release
testing

　

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

- 18 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 19 of 24
Reference: CON-135



APPENDIX B - MATERIAL

[*]



　

　

- 19 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 20 of 24
Reference: CON-135

APPENDIX C - RAW MATERIALS AND EQUIPMENT PURCHASED BY SYNCO

　

[*]



 

 

 

 

- 20 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 21 of 24
Reference: CON-135

APPENDIX D - TIMELINES AND DELIVERABLES

[*]

 

 

 

 

- 21 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 22 of 24
Reference: CON-135

APPENDIX E - FINANCIAL TERMS

[*]

 

 

 

 

- 22 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 23 of 24
Reference: CON-135

APPENDIX F - FORECAST SCHEDULE

[*]



 

 

 

 

- 23 -

--------------------------------------------------------------------------------

Commercial Manufacturing Agreement PTH and TEDUGLUTIDE
NPS Pharmaceuticals, Inc. -SynCo Bio Partners B.V.
Page 24 of 24
Reference: CON-135

APPENDIX G - NPS Release Specifications

[*]

 

 

 

 

- 24 -

--------------------------------------------------------------------------------

